Title: To George Washington from George Clinton, 14 October 1780
From: Clinton, George
To: Washington, George


                  
                     Dear Sir.
                     Pokeepsie Octr 14th 1780.
                  
                  I transmit your Excellency inclosed Copies of several Letters I
                     received last Night at Kingston from Colo. Malcom & Lieut. Colonels
                     Lush and Livingston. They contain the only accounts I have of the disagreable
                     Situation of our Affairs to the northward & westward. I shall
                     immediately set out for Albany & employ every means in my Power to
                     oppose the further Progress of the Enemy and should Fort Schuyler be invested
                     as there is reason to apprehend I will endeavour to succor that Post. Your
                     Excellency will be informed by one of Colo. Macolm’s Letters that Vanschaicks
                     Regt has left Albany & are on their Passage to join the Army so that
                     our whole Dependence at present must rest on the militia. The Levies raised for
                     the defence of the frontiers compose the Garrisons of Fort Schuyler &
                     Malcoms Corps occupy the other Posts on the North & Mohawks Rivers
                     & at Schoharie & are of course very much dispersed. If it was
                     possible for your Excellency to spare some continental Troops on this Occasion
                     they would inspire the militia with Confidence & enable us to repel the
                     Enemy. The want of Supplies of every kind in that quarter will greatly
                     embarrass every Measure and I fear that with the utmost Exertions we shall fail
                     in collecting a sufficiency of Provisions for the Troops which it may be
                     necessary to keep in the Field on this Emergency. It is a little remarkable
                     that we had not the least Intelligence from the Grants of the approach of the
                     Enemy tho’ they passed their Settlements in Boats on the way to Fort Ann—This
                     Enterprize of the Enemy is probably the effects of Arnolds Treason &
                     when they are informed that the capital Object of it is discovered and defeated
                     it is to be presumed they may be discouraged in prosecuting the full extent of
                     their Designs—tho’ I think we ought not to Place any relyance on this
                     Presumption. I have the Honor to be with great Respect & Esteem Dear
                     Sir Your most Obedt servt
                  
                     Geo. Clinton
                     
                  
                Enclosure
                                    
                     
                        
                        Sir
                        Albany Octr 11th 1780
                     
                     A body of the Enemy—numbers very uncertain—from 400 to 850 as
                        is said came from Canada—landed So. Bay & took Fort
                        Ann on Tuesday where was a Capt. Sherwood wth 60
                        men—surrendered on Summons—they came to Hudsons River & burnt
                        several Houses about Fort Edwd—yesterday they went on towards the Lake—the
                        Militia are ordered out & I wished that Colo. Vanschaicks Regt could
                        have marched also: but the Colo. thinks the men would desert. I expect more
                        particulars every Hour which I wait for to determine the propriety of
                        calling for Troops from Genl Rensselaer—Genl TenBroeck thinks it is right to
                        reserve the City Regt & Schenectady, for Mohawk River Service in
                        case the Enemy should attempt any Thing there which is expected—Your
                        Excellency shall have more particular Accounts of these matters as soon as
                        possible. Your Excellencys most Obedt Servt
                     
                        Wm Malcom
                     
                     
                        If we had men we have nor can get
                           Provisions—Genl TenBroeck thinks it will be difficult to get the Militia
                           out on this Acct—We have a notice of a considerable number being on their
                           March at Saratoga—nothing from the Grant’s—I suspect all is not sound.
                           Since writing the above I have an Express from Major Hugh’s—the Enemy are
                           at Oneida—An Indian Deserter says they have Cannon & Mortars—a 5
                           Inch Shell in every Mans Pack—that they are very strong—Sr John, Butler
                           & Brandt are with them. It will therefore be proper to augment
                           our force—the Militia is a poor Dependance—Vanschaicks Corps it seems
                           cannot go on this Service—it surely then will be right to have other
                           Troops sent on—I shall call out the Militia—Provisions must be sent on or
                           we are ruined.
                     
                  
                  
                Enclosure
                                    
                     
                        Sir.
                        Albany Octr 12th 1780
                     
                     More bad news—Mr LeRoy just now informs of the Loss of Fort
                        George—I am very much at a Loss what to do—It is the Opinion of some that
                        the Enemy will now return—I am not of that Sentiment—the Militia come out
                        but very slow—what embarrasses us most is the want of Provisions—I only
                        wrote to Genl Rensselaer this Morning for 800 Men—at that Time I had no Idea
                        of so formidable a force being out. As Mr LeRoy can give full Information
                        your Excellency will be thereby enable to send by him such Orders as shall
                        appear necessary—All his Brigade will not be too many—In my Letter this
                        Morning I mentioned the propriety of calling for some continental Troops—it
                        seems that the Regt here cannot be carried back—they are on board the Troops
                        and will sail in the Morning—it is of all Thing most necessary that you come
                        up—to the Westward nothing New since my last Letter or rather Mr Lushs. Your
                        Excellency’s most Obedt 
                     
                        Wm Malcom
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Dear Sir,
                        Albany 12th Octr 1780 6. P.M.
                     
                     I this Moment arrived and am now at Colo. Malcoms
                        Quarters—Major Hughes in a Letter to him of the 10th which I have now before
                        me—says that an Indian Deserter then just arrived brings Intillegence that a
                        large Body of British, Tories and Indians under Sr John, Butler and Brant
                        were the Night of the 8th Inst. at Oneida from Niagara on their way to Stone
                        Arabia and ultimately for Fort Schuyler—that they were furnished with
                        Mortars & Cannon & a large Number of Shells (one of which
                        the Indian brought in his Blanket)—Major Hughes says every Preperation is
                        making to receive them.
                     The Enemy have also appeared to the
                        Northward. Lt Colo. Livingston in another Letter to
                        Colo. Malcolm (also before me) dated yesterday 5. o’Clock A.M. says he had
                        that moment recd a particular Account of the taking of Fort ann—that Capt.
                        Sherwood commandg there was summoned by Major Carleton of the Enemy—he
                        refused—but after their paradg their Forces amountg to 850. British, Tories
                        & Indians—in View of the Garrison they surrendered Prisoners of
                        War—Colo. Livingston writes that his Intillegence is that Carleton with his
                        party are now at Fort George & are to be joined by a party from
                        Balls Town under Command of Sir John—And that he means if he can with safety
                        to his Post march to the relief of Fort George.
                     Thus stands the Accts from our Northern & Western
                        Frontiers—Colo. Malcom has transmitted them to you by an Express to
                        Pokeepsie this Morning but upon my informg him that your Excellency was
                        probable at Kingston he is gone for another Express and has desired me to
                        write your Excellency the above Accts so as to have them in Readiness to be
                        dispatched as soon as the Express can be obtained.
                     This Brigade is ordered to March immediately and are now
                        prepairing to be disposed of as Colo. Malcom & Genl TenBroeck shall
                        think best for the Defence of the Frontiers—Colo. Malcom has made a
                        requisition to Genl V. Renselaer for 800. Men and intreats your Excellency if
                        possible to have the men hastened on by your Excellency’s Orders.
                     The Scarcity of Provisions and the Total uncertainty of
                        obtaining Supplies is truly alarming. If any means can be fallen upon to
                        supply the Troops now ordered out and those already on the Frontiers—Colo.
                        Malcom’s requests your Excellency’s Interposition—as without Supplies the
                        Militia must disband as soon as they take the Field. and if Reinforcements
                        of Men can be obtained from any other Quarter than those already mentioned
                        Colo. Malcom conceives they will be wanted provided they come with
                        sufficient Supplies of Provisions.
                     Colo. Livingston in a Letter of today says he is Surrounded by
                        the Indians & Tories who have invested the Fort for the last twelve
                        Hours—that they had not yet ventured an Attack—That he had sent out a party
                        of 20 men who were obliged to return the Enemy proving too Numerous that
                        they were burning abt 7. miles from the Fort—that he had only 60 Men fit for
                        Duty—and the Enemy supposed 400. I am with the highest Respect &
                        Esteem Your Excellency’s Most Obedt Servt
                     
                        Stephen Lush
                     
                     
                        The foregoing is a tolerable Exact State of Things I have
                           Sent a Letter to Colo. Clock requesting him to turn out the Tryon County
                           Brigade—It is necessary that we be able to advance with 1000 Men—the
                           Posts at the same time Guarded—Genl Renselaer is my only
                              dependence. will you come up—it is necessary—It
                           is yet impossible for me to know whether to go No. or West—provisions—if
                           possible send some from Esopus &c.—& do Urge Genl
                           Renselaer to send some on Genl TenBroecks Brigade is disposed off some
                           to Schoharey to Fort A. & some F—Edwd.
                     
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Dear Sir.
                        Fort Edward Octr 12th 1780 3 O’Clock in the morning.
                     
                     This moment Lieut. Barret of Colo. Warners Regt arrived here
                        on his parole from Fort George which surrendered yesterday about four
                        O’Clock in the afternoon to eight hundred british Troops & two
                        hundred Indians & two Companies of Tories. Capt. Chipman sent out a
                        man in the morning to me for Provisions—on his way he was fired upon by a
                        Party of 25 men from whom he made his Escape & returned to the Fort.
                        The Capt. then immagining that the Party consisted of only a small  of the Enemy he sent out all his Garrison, except
                        fourteen men—they met the Enemy between bloody Pond and Gages Hill on the
                        west side of the Road who killed and took all the Party & then
                        marched to the Fort which surrendered Prisoners of War. The Day before Fort
                        Ann which Capt Sherwood commanded surrendered to the whole Party of the
                        british without firing a shot in which I think Capt. Sherwood is not by any
                        means to be censured. After taking Fort Ann they fully intended taking me at
                        this Post but by what means they avoided me I cannot conjecture, unless it
                        was owing to a man that was going up the very morning the Enemy took Fort
                        Ann, by whom I wrote to Capt. Sherwood that I was very strong & that
                        I would support him in case of an attack, expecting the Enemy would take the
                        man & the Letter as I had a hint that the man was not very friendly
                        to us—thus Sir I give you a true account of those two Fortresses that have
                        unfortunately fallen into the Hands of the Enemy. On the 20th they came down
                        in sight of this Fort about two Hours before Sunset—previous to that I had
                        sent out 20 men (about one third of my Garrison) to fight the Enemy, but
                        when my Officer came in sight of them he thought it prudent to retreat to
                        the Fort. they shew’d no Intentions to follow him but remained back in the
                        woods about two miles from me burning the Houses & destroying the
                        Cattle in the night—they crossed the River and destroyed all the Houses
                        ’till near Saratoga and then encamped about five miles from me. In the
                        morning I sent out 20 men again who followed on their Rear for a mile or two
                        & then returned the Enemy making the best of their way to Fort
                        George—On my receiving Intelligence of the Enemy’s coming which I do not
                        hear of until 12 OClock on the 10th I sent out Expresses to White Creek,
                        Castleton Saratoga & Still Water—As yet I have only 60 militia but
                        expect more in the morning—I believe the Enemy will march this way in the
                        morning, if they have not too many Prisoners—I am surrounded with the wants
                        of the militia; so must finish—we have only two barrels of Flour on hand.
                     3 of Colo. Warners Officers are killed
                     2 wounded.
                     4 Prisoners.
                     25 rank & file killed
                     
                        50 taken Prisoners.
                     Capt. Sherwood with his two Officers
                     60 rank & file Levies taken
                     14 militia taken.
                     This is an accurate List of the men
                     35 Houses burn’t & a number of Barracks of Hay
                        & Wheat
                     I am in great haste. you will please to excuse any
                        inaccuracy. I am &c. &c. &c.
                     
                        H. Livingston
                     
                  
                  
               